DETAILED ACTION
This action is responsive to the response filed on 02/12/2021. Claims 1-4, 6-14 and 18-20 are pending in the case. Claims 1, 11 and 18 are independent. Claims 5 and 15 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20160323398 A1, cited in PTO-892 dated 10/15/2020), hereinafter Guo in view of Scott et al. (US 20110106889 A1, newly cited), hereinafter Scott.

Regarding Claim 1, Guo teaches:
A computer-implemented method comprising: receiving, by a computer system having a memory and at least one hardware processor, an indication of a first user associated with a creation of an electronic message; (When a user composes email 100, the email client software (also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described herein below, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112 [0027] user 201 provides text or other input 201a (e.g., "user input") through content creation application. In an exemplary embodiment, application 210 may correspond to, e.g., an online or offline (locally stored) email client software application for receiving, composing, editing, sending emails, etc. [0029])
identifying, by the computer system, a first set of one or more other users for the first user using a recommendation model, (Recommendation engine 230 analyzes parameters 230a and user history 220a to generate people recommendation(s) 230b for the current item. In particular, people recommendation(s) 230b may correspond to one or more additional people or other entities who the user may wish to include as recipient(s) of the current item. [0033])

causing, by the computer system, a corresponding indication of each one of the identified first set of one or more other users to be displayed as a recommended recipient of the electronic message within a user interface of a computing device; (following generation of people recommendation(s) 230b from ranked profiles 920a, people recommendation(s) 230b may be presented to the user in any of a plurality of ways [0093])
receiving, by the computer system, a user selection of the corresponding indication of one of the identified first set of one or more other users; and (user 201 opts to proceed with recommendation 230b [0094], user 201 accepts recommendation 230b [0097])

Guo suggests, but may not explicitly disclose:
populating, by the computer system, an address field of the electronic message with an electronic address of the selected one of the identified first set of one or more other users based on the user selection. (See FIG. 1, recipient field 112, When a user composes email 100, the email client software ( also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described herein below, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112. [0027])

receiving, by [a] computer system, a user selection of the corresponding indication of one of [an] identified first set of one or more other users; and populating, by the computer system, an address field of [an] electronic message with an electronic address of the selected one of the identified first set of one or more other users based on the user selection. (receive input in the active address field from the input devices 260 [0110], redisplays the list of contacts on the display 204 in accordance with the re-filtered contacts, for example, in the overlay menu 806 overlaying the message composition user interface screen 802 [0112], a messaging address 229 is selected in accordance with selection of a contact from the first list of contacts 810. The active address field in the message composition user interface screen is then populated with the selected contact, typically with the contact name but possibly the messaging address instead, but possibility in addition to, the contact name [0113] e.g. FIG. 8A, cursor 803 determines the active field of the user interface screen 802 [0079], "To" is the active field [0080])

Given the suggestion of Guo to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112. (Guo [0027]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving, by the computer system, a user selection of the corresponding indication of one of the identified first set of one or more other users of Guo, to include populating, by the computer system, an address field of 

One would have been motivated to make such a modification to facilitate faster and more convenient selection of the filtered contacts (Scott [0089])

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Guo suggests, but may not explicitly disclose:
further comprising: receiving, by the computer system, another user selection to transmit the electronic message; and transmitting, by the computer system, the electronic message to the electronic address of the selected one of the identified first set of one or more users based on the receiving of the other user selection to transmit the electronic message. (application 210 may correspond to, e.g., an online or offline (locally stored) email client software application for receiving, composing, editing, sending emails, etc. [0029])

Scott teaches:
further comprising: receiving, by the computer system, another user selection to transmit the electronic message; and transmitting, by the computer system, the electronic message to the electronic address of the selected one of the identified first set of one or more users based on the receiving of the other user selection to transmit the electronic message. (the mobile communication device 201 sends the electronic message to its recipients. As explained above with references to FIG. 4, the message is 

Given the suggestion of Guo of the email client software for sending emails, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiving, by the computer system, a user selection of the corresponding indication of one of the identified first set of one or more other users of Guo, to include populating, by the computer system, an address field of the electronic message with an electronic address of the selected one of the identified first set of one or more other users based on the user selection, as taught by Scott.

One would have been motivated to make such a modification to facilitate faster and more convenient selection of the filtered contacts (Scott [0089])

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Guo, as modified, teaches:
further comprising: using, by the computer system, the user selection of the corresponding indication of the one of the identified first set of one or more other users as training data in at least one machine learning operation to modify the recommendation model; (See FIG. 11, it is determined whether user 201 accepts 
receiving, by the computer system, another indication of the first user associated with another creation of another electronic message; (When a user composes email 100, the email client software (also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described hereinbelow, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112 [0027] user 201 provides text or other input 201a (e.g., "user input") through content creation application. In an exemplary embodiment, application 210 may correspond to, e.g., an online or offline (locally stored) email client software application for receiving, composing, editing, sending emails, etc. [0029])
identifying, by the computer system, a second set of one or more other users for the first user using the modified recommendation model; and (Recommendation engine 230 analyzes parameters 230a and user history 220a to generate people 
causing, by the computer system, another corresponding indication of each one of the identified second set of one or more other users to be displayed as a recommended recipient of the other electronic message within another user interface of the computing device. (following generation of people recommendation(s) 230b from ranked profiles 920a, people recommendation(s) 230b may be presented to the user in any of a plurality of ways [0093])

Regarding Claim 4, the rejection of Claim 2 is incorporated.
Guo, as modified, teaches:
further comprising: receiving, by the computer system, a response indication that the selected one of the identified first set of one or more users responded to the electronic message; using, by the computer system, the response indication as training data in at least one machine learning operation to modify the recommendation model; (Input 1001.3 may correspond to context signals 710a that have been extracted, e.g., at block 710 in FIG. 7. Context signals 710a may include (but are not limited to) the following signals:… responsiveness (e.g., defined as the average, minimum, maximum, or median time from receiving an email to replying to the sender), [0088] A deep neural net 1010 may utilize embeddings learned from deep neural networks (such as DSSM) trained by suitably large amounts of data, or use non-user specific configuration 240 in FIG. 2. Note deep neural net 1010 may alternatively or further accept any of the signals 
receiving, by the computer system, another indication of the first user associated with another creation of another electronic message; (When a user composes email 100, the email client software (also denoted herein as an example of a "content creation application") may use certain contextual signals, as further described hereinbelow, to recommend one or more recipients or "people recommendations" to the user, e.g., for inclusion in the recipient field 112 [0027] user 201 provides text or other input 201a (e.g., "user input") through content creation application. In an exemplary embodiment, application 210 may correspond to, e.g., an online or offline (locally stored) email client software application for receiving, composing, editing, sending emails, etc. [0029])
identifying, by the computer system, a second set of one or more other users for the first user using the modified recommendation model; and (Recommendation engine 230 analyzes parameters 230a and user history 220a to generate people recommendation(s) 230b for the current item. In particular, people recommendation(s) 230b may correspond to one or more additional people or other entities who the user may wish to include as recipient(s) of the current item. [0033])
causing, by the computer system, another corresponding indication of each one of the identified second set of one or more other users to be displayed as a recommended recipient of the other electronic message within another user interface of the computing device. (following generation of people recommendation(s) 230b from ranked profiles 920a, people recommendation(s) 230b may be presented to the user in any of a plurality of ways [0093])
Regarding Claim 6, the rejection of Claim 1 is incorporated.
Guo, as modified, teaches:
wherein the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise one or more skills. (job function of "physician," etc. [0079], examples of properties include property 510.2, defining the last name, and property 510.3, listing hobbies of the individual, etc., [0045], multiple properties (e.g., first name, last name, hobbies, keywords, etc.) which may be associated with a personal profile [0091] history 220a may include one or more data files that include all items cumulatively created or processed by application 210 or other applications 211, e.g., messages (such as emails) sent and received between the user and other persons, documents (e.g., with or without senders and/or recipients), chat conversations (e.g., chat histories), calendar items, meeting requests, agendas, posts or updates on social messaging applications, and/or metadata (e.g., including time/date indicators, location indicators if available, etc.) associated with such items, etc. [0030])

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Guo, as modified, teaches:
wherein the profile data of the first user and the corresponding profile data of each user in the first set of one or more other users comprise more than one type of profile data. (Each personal profile contains a plurality of properties associated with that personal entity. Each property may contain a corresponding value, along with a corresponding "property score" quantifying, e.g., how relevant the property value is to that profile. In particular, the property score associated with each property value may 

Regarding Claim 8, the rejection of Claim 7 is incorporated.
Guo, as modified, teaches:
wherein the more than one type of profile data comprises more than one of skills, profile summary, job title, and industry. (job function of "physician," etc. [0079], examples of properties include property 510.2, defining the last name, and property 510.3, listing hobbies of the individual, etc., [0045], multiple properties (e.g., first name, last name, hobbies, keywords, etc.) which may be associated with a personal profile [0091] history 220a may include one or more data files that include all items cumulatively created or processed by application 210 or other applications 211, e.g., messages (such as emails) sent and received between the user and other persons, documents (e.g., with or without senders and/or recipients), chat conversations (e.g., chat histories), calendar items, meeting requests, agendas, posts or updates on social 

Regarding Claim 9, the rejection of Claim 1 is incorporated.
Guo, as modified, teaches:
wherein the recommendation model is based on, for each user in the first set of one or more other users, a corresponding measure of interaction between the first user and the user in the first set of one or more other users. (The profile importance score may be explicitly entered by the user, or it may be inferred by system 200 based on, e.g., frequency of user interaction with that personal entity based on user history 220a. [0054])

Regarding Claim 10, the rejection of Claim 1 is incorporated. 
Guo, as modified, teaches:
wherein the recommendation model is based on content of the electronic message, the content comprising a topic associated with the electronic message, at least one of text within a body field of the electronic message, a text file attached included in the electronic message, a video file included in the electronic message, and an audio file included in the electronic message. (application 210 further supplies current item parameters 230a from user input 201a to recommendation engine 230. Current item parameters 230a may include, e.g., the content of a communications item (e.g., email item, meeting invitation, social network update, etc.) currently being composed by user 201. Parameters 230a may also (but need not) include an explicit 
Claims 11 and 18 are directed to a system comprising: at least one hardware processor; and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor and a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations that are are substantially the same as Claim 1 and are therefore rejected under the same rationale as above in view of (functionality described herein can be performed, at least in part, by one or more hardware and/or software logic components. For example, and without limitation, illustrative types of hardware logic components that can be used include Field-programmable Gate Arrays (FPGAs), Program-specific Integrated Circuits (ASICs), Program-specific Standard Products (ASSPs), System-on-a chip systems (SOCs), Complex Programmable Logic Devices (CPLDs), etc. [0115] of Guo)

Regarding Claims 12 and 19, the rejections of Claims 11 and 18 are incorporated, respectively.
Claims 12 and 19 are substantially the same as Claim 2 and are therefore rejected under the same rationale as above.

Regarding Claims 13 and 20, the rejections of Claims 12 and 19 are incorporated, respectively.
Claims 13 and 20 are substantially the same as Claim 3
Regarding Claim 14, the rejection of Claim 12 is incorporated.
Claim 14 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Regarding Claim 16, the rejection of Claim 11 is incorporated.
Claim 16 is substantially the same as Claim 9 and is therefore rejected under the same rationale as above.

Regarding Claim 17, the rejection of Claim 11 is incorporated.
Claim 17 is substantially the same as Claim 10 and is therefore rejected under the same rationale as above.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-14 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flinn et al. (US 20080052288 A1) - Mutual Commit People Matching Process including automated recommendations rely on determining the degree to which 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179